Bleckley, Chief Justice.
No final judgment in the court below having been rendered before this writ of error was sued out, the case is still pending in that court, and was prematurely brought here. In this respect] it is like McGowan v. Lufburrow, 81 Ga. 358. Counsel for plaintiff in error concedes this, and requests leave, by way of direction from this court, to file his exceptions pendente lite. We have looked into the record, and see no cause for granting this application. It would not, as we think, sub-serve the ends of substantial justice. We may be mistaken, but such is our opinion.

Writ of error dismissed.